Citation Nr: 0509138	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  04-00 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted entitlement to service 
connection for bilateral hearing loss and assigned a 
noncompensable rating.


FINDING OF FACT

The veteran manifests Level I hearing in both the right and 
left ears.   


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159(b), 3.321(b)(1), 
4.1-4.14, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act  

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for hearing loss.  In this context, 
the Board notes that a substantially complete application was 
received in March 2002.  In June 2002, prior to its 
adjudication of this claim, the AOJ provided notice to the 
claimant regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim; information 
and evidence that VA would seek to provide; and information 
and evidence that the claimant was expected to provide.  
While the veteran was not instructed to "submit any evidence 
in his possession that pertains to the claim," he was 
advised to notify VA of any information or evidence he wished 
VA to retrieve for him.  Thus, the Board finds that the 
content and timing of the June 2002 notice comport with the 
requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All VA records have 
been associated with the claims file.  Additionally, the 
veteran underwent VA examination in conjunction with his 
claim.  

In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.

Disability Evaluations

Service connection was established for bilateral hearing loss 
in July 2002 and assigned a noncompensable rating.  The 
veteran appealed the evaluation, contending that his hearing 
loss should be rated at a compensable level under VA 
standards because it is severe enough to have to wear hearing 
aids. 

It is uncontroverted that the veteran currently suffers from 
bilateral hearing loss. Thus, the critical issue in this 
claim is what is the appropriate VA disability rating for the 
veteran's degree of hearing loss.  Disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.

The ratings schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, when established by an 
examination by a state-licensed audiologist, to include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85.  Table VI is 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average, which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See id.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board has carefully reviewed the evidence of record.  
There is no support for a finding that the veteran's hearing 
loss warrants a compensable evaluation.  In assigning the 
noncompensable evaluation for the veteran's hearing loss, the 
RO considered the veteran's pertinent history and the 
objective medical findings.  On audiological evaluation in 
July 2002 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
45
50
50
LEFT
35
45
40
40
40

The puretone threshold average from 1000 to 4000 Hz recorded 
for the right ear was 48 decibels, and was 41 decibels for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right and 96 percent in the left 
ear.  Based on this evidence, the RO issued a rating decision 
in July 2002, evaluating the veteran's hearing loss as 
noncompensable.

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numerical 
designation of I for the right ear (42 to 49 decibels average 
puretone threshold, with between 92 and 100 percent speech 
discrimination).  Based on the same table, results yield a 
numerical designation of I for the left ear (0 to 41 decibels 
average puretone threshold, with between 92 and 100 percent 
speech discrimination).  Entering the category designation of 
I for the left (better) ear and I for the right ear into 
Table VII produces a disability percentage evaluation of 0, 
under Diagnostic Code 6100.

The Board has also reviewed VA outpatient treatment records 
dated from June 2001 to October 2003.  The veteran was seen 
by the audiology service on one occasion during this time 
period, in October 2002.  The clinical notes indicate that 
the veteran was seeking new hearing aids.  Audiometric 
results are noted, but for reasons unclear to the Board, the 
examination report also included a notation that the results 
were not adequate for rating purposes.  Therefore, they will 
not be discussed here.  

Also of record are private audiometric results dated in March 
2001 and July 2002.  While the audiograms clearly show the 
presence of  hearing loss, the results are not sufficient for 
assignment of a specific rating under 38 C.F.R. § 4.85.  
Therefore, the Board relies on the July 2002 VA examination 
for this determination.

The Board has considered the application of 38 C.F.R. § 4.86; 
however, the veteran's hearing loss does not meet the 
criteria for such consideration.

The Board has also considered the veteran's statements that 
his hearing loss warrants an increased evaluation because he 
is required to wear hearing aids and has extreme difficulty 
without them.  However, the veteran simply has not shown, by 
competent medical evidence, that his service-connected 
hearing loss has increased to a level in excess of the 
currently assigned level under 38 C.F.R. § 4.85.  His 
contentions are insufficient to establish entitlement to a 
compensable evaluation for defective hearing because 
"...disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann, 3 Vet. App. at 349.  Here, the 
mechanical application clearly establishes a noncompensable 
disability evaluation under Diagnostic Code 6100.

In reaching the decision, the Board finds that the evidence 
of record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards."  See 38 C.F.R. § 
3.321(b)(1).  There is no objective evidence indicating that 
the veteran's bilateral hearing loss has markedly interfered 
with his earning capacity or employment status, or has 
necessitated frequent periods of hospitalization.  The Board 
finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R.          § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


